On Rehearing.
In brief in support of the application for rehearing, counsel for appellant insists that as a result of appellant not being represented by counsel, he was deprived of due process of law in the trial below.
As pointed out in our original opinion, the appellant, was offered counsel in the trial below, but refused to accept such proffered counsel. By his own conduct he has removed himself from the influence of the cases cited by counsel in brief in support of his contention that the appellant’s conviction was violative of the 14th Amendment of the Constitution of the United 'States, and of Article 1, Section 6 of the Constitution of Alabama 1901.
Counsel further argues that the doctrine of Graham v. State, 23 Ala.App. 533, 129 So. 298,- necessitates a reversal of this judgment. We do not agree.
In the Graham case, supra, the opinion sets forth that the record affirmatively showed that the first knowledge that Graham had that he had been indicted and charged with a felony, was when he was carried from the county jail, together with other prisoners, was arraigned upon indictment and immediately put to trial and convicted of manslaughter in the first degree. The charge grew out of a killing by an automobile. Before entering upon the trial, Graham called attention of the court to the fact that the indictment just returned by the court and just read to him was the first intimation or knowledge he had of the charge against him; that he was unattended by counsel and without witnesses who could testify in his behalf. He begged the court to give him a little time to employ counsel, to prepare his case and to summon witnesses. The court declined this request and Graham was immediately put to trial' as aforesaid.
Under these facts, Judge Bricken, speaking for this court, wrote that the court had abused its discretion in forcing the defendant to trial, without counsel, without witnessses, and on such short notice, and that such action resulted in depriving Graham of a fair and impartial trial ta which he-was entitled under the law.
It is to be noted that in the present case the appellant was arrested and placed in-jail on May 8, 1960. On May .13, 1960, he was indicted by the Grand Jury, and was arraigned on said indictment on May 19, 1960, and entered the plea of not guilty. On May 21, 1960, the appellant made bond and was released from jail. His trial was not called until June 15, 1960, some twenty-four days after his arraignment. ■
The above chronology of the proceedings against the appellant, in addition to his refusal of proffered counsel, is so substantially different from the facts disclosed in the Graham case, supra, as to render the doctrine of the Graham case completely inapplicable.
Application overruled.